Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (U.S. 5,260,439) as evidenced by Tris-(2-acryloyloxyethyl) isocyanurate from Sigma-Aldrich (from IDS filed December 6, 2019.
Suzuki Column 12 lines 10-15 teaches various isocyanurates with ethylenic unsaturations including tris-(2-acryloyloxyethyl) isocyanurate.  As evidenced by Sigma-Aldrich with the formula below tris-(2-acryloyloxyethyl) isocyanurate anticipates Claim 18 when every R25, R26 and R27 is the residue of an isocyanate group with an ethylenically unsaturated bond.  Nitrogen is bonded to carbon in various places in the compound.

    PNG
    media_image1.png
    278
    640
    media_image1.png
    Greyscale

The broadest reasonable interpretation of isocyanate polymer in light of the claimed limitation and the as-filed specification is an isocyanurate compound represented by Formula 11 as opposed to a polymerized version of Formula 11 which the term polymer may imply.  In other words, a trimer (or polymer) of three isocyanate compounds according to R25, R26 and R27 in the form of an isocyanurate.  This is supported by the as-filed specification ¶[0161] and also ¶[0166].

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Misu (U.S. 6,245,935).
	Misu U.S, 6,245,935 has the same priority document of JPH10-025493 as JPH11-228523 found on the IDS of April 9, 2019 and EP0936214 of IDS of December 6, 2019.
	In Example 1, Misu exemplifies a composition comprising 300 g of 2-isocyantoethyl methacrylate and 1.7 g of epoxidized fat and oil type plasticizer, 0.3 g 2,6-di-tert-butyl-4-methyl phenol and 0.11 g of triethylenetetramine. (Column 7 lines 35-48)
	The 2-isocyanatoethyl methacrylate anticipates the isocyanate compound having an ethylenically unstaturated bond of Claim 1. 
4 ppm of formula (1) and/or 1.0 to 104 ppm of the recited decamer or higher isocyanate compound and/or 1.0 to 104 ppm of a isocyanurate and/or biuret group.
	The epoxidized fat and oil type plasticizer is not taught with sufficient specificity to anticipate or, in the alternative, render obvious formula (1) of the instant claim as Misu suggests this epoxidized fat and oil plasticizer may actually be based on triglycerides which would be reasonably suggested to be a = 3 of formula (1) (See Column 5 lines 48-60).
	In Column 5 lines 45-47, Misu teaches the epoxidized compound may also be derived from an epoxidized fat acid ester such as epoxidized alkyl stearate. 
	Therefore, one of ordinary skill in the art can at once envisage practicing the invention of Misu, in particular that of Example 1, using epoxidized alkyl stearate as the epoxidized compound instead of the exemplified epoxidized fat and oil type plasticizer because Misu specifically teaches epoxidized alkyl stearate as an epoxy compound to use in the invention. 
	Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to envisage practice the invention of Misu, in particular that of Example 1, using epoxidized alkyl stearate as the epoxidized compound instead of the exemplified epoxidized fat and oil type plasticizer because Misu specifically teaches epoxidized alkyl stearate as an epoxy compound to use in the invention. 
	One of ordinary skill in the art would have been motivated to choose the alkyl group to be propyl, butyl or hexyl because these alkyl substituents are specifically taught by Misu for other epoxidized compound variants by Misu (See Column 5 lines 35-45).
	As such, the epoxidized alkyl stearate anticipates formula (1) of Claim 1 when R1 = organic group C17 hydrocarbon as the COO group is found in the stearic acid (for C18 total) and 2 = alkyl group (specifically C3, C4 and C6 alkyl in the alternative) with a = 1.   C17 hydrocarbon of stearic acid is monovalent (a=1).
	The amount of epoxidized compound is 1.7 g and the amount of 2-isocyanatoethyl methacrylate is 300 g.  Therefore, the amount of epoxidized formula (1) is 1.7 g / 300 g = 0.5 wt% which can be ratioed to ppm to yield ~5666.7 ppm ((1.7/300)*1,000,000).  This anticipates the recited range of 1 to 10,000 ppm of Claim 1.
	Regarding Claim 5, composition of Example 1 contains 381 ppm of hydrolyzable chloride. (Column 7 lines 35-48) which anticipates or, in the alternative meets, the limitation of Claim 5 as chloride is a halogen.  The amount is anticipate or, in the alternative, rendered obvious as the ppm may be with respect to all components, however, as the difference in the total amount of components present in the composition (301.81 total) compared to the 300 g amount of 2-isocyanatoethyl methacrylate is very small (1.81), one of ordinary skill in the art is reasonably suggest the amount of hydrolyzable chloride in ppm when recalculated to ppm based on the isocyanate amount must be close to the 381 ppm and therefore, must anticipate or in the alternative meet the range of 1 to 10,000 ppm recited by Claim 5.
	Regarding Claim 6 and 7, Claim 6 and 7 are anticipate or in the alternative are obvious for the same reasons as in Claim 1 above as the epoxidized alkyl stearate compound comprises an unstaturation (C=O) according to Claim 7 from the stearate.
	Regarding Claim 16, the amount of isocyanate compound is 300 / 301.81 * 100 = = 99.4 wt% which anticipates or renders obvious the range of Claim 16.



Allowable Subject Matter
Claims 2-4, 8-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is Misu (U.S. 6,245,935) which is drawn to purification of an isocyantoalkyl (meth)acrylate (Abstract).  The purification is done using amine and epoxidized compounds such as an epoxidized fatty acid ester.  However, as demonstrated in Example 1, the purification is driven by the reaction of these compounds with hydrolyzable chloride in which the isocyanatoalkyl (meth)acrylate is driven off by distillation in a purer form.  As such, any compound included in the purification process such as the epoxidized fatty acid ester are not present in the resulting purified isocyanatoalkyl (meth)acrylate that will be used in making urethane acrylates (Column 1 lines 45-60).  Relevant to Claim 17, the polymerization (or isocyanuration) of the purified isocyantoalkyl (meth)acrylate of Misu will not necessarily have the require compounds of Claim 1 such as an epoxidized fatty acid in the recited amounts.  
Furthermore, while additional compounds such as those recited by Claims 2-4 and 8-15 are known in the art and for specific purposes in isocyanate compositions, Misu does not teach or suggest the inclusion of any of them and it is unclear why one of ordinary skill in the art would add these compounds which are not reasonably suggested to survive the distillation process into the final isocyanatoalkyl (meth)acrylate.  For example, a compound to prevent discoloration of an specific polyisocyanate unrelated to isocyanatoalkyl (meth)acrylate, such as the phosphate ester of JP2008-143872, or a methoxyphenol compounds taught to provide storage stabilization of a resin made from an isocyanate rather than the isocyanate itself in JP2007-084809 would not be expected to survive into the final distilled isocyanatoalkyl (meth)acrylate and there is no 
Shinohata (U.S. 2010210631) teaches the use of many inert compounds, sulfur compounds, phosphoruous compounds and carbonic acid compounds (See Compounds A-G) such as those claimed but does so with respect to a polyisocyanate compound which is not a isocyanate compound comprising an ethylenically unsaturated group.  The polyisocyanate is not reasonable suggested to have an ethylenically unsaturated group anywhere in Shinohata.  As such, one of ordinary skill in the art would only arrive at the claimed invention with respect to a isocyanate compound comprising an ethylenically unsaturated group using Shinohata through the benefit of hindsight.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher M Rodd/Primary Examiner, Art Unit 1766